DocuSign Envelope ID: 1C702F94-F34D-485A-9FFF-F8F0C99DD01C




        1
                                           UNITED STATES DISTRICT COURT
        2                                NORTHERN DISTRICT OF CALIFORNIA
                                                  SAN FRANCISCO
        3
        4      JAMES PORATH, individually and on behalf                 Case No. 3:18-cv-03091-WHA
               of all others similarly situated,
        5                                                                DECLARATION OF JAMES
                                         Plaintiff,                      PORATH
        6
                          v.
        7
        8      LOGITECH, INC.,

        9                                Defendant.
      10
      11
      12    Pursuant to 28 U.S.C. § 1746, I hereby declare and state as follows:
      13             1.        This declaration is based upon my personal knowledge unless otherwise
      14    indicated. If called upon to testify as to the matters stated herein, I could and would competently
      15    do so.
      16             2.        This declaration supplements the declaration I filed at Dkt. 61-2. It identifies three
      17    incidents which I had forgotten about until my attorney reminded me of them during a phone call
      18    on October 6, 2019. As I testified in my deposition, these incidents—all of which are more than a
      19    decade old—are faint in my memory, and had no significance in my life as compared to the more
      20    recent and far more serious incidents identified in my declaration at Dkt. 61-2.
      21             3.        On September 26, 2001, I was cited in Arizona for allowing my younger brother’s
      22    girlfriend, who was not licensed to drive, to drive a car I was a passenger in. I did not pay the
      23    ticket or show up for the Court hearing. I have learned recently from my attorneys that I was
      24    charged with a misdemeanor for that failure to appear. But the charges were dismissed in 2006
      25    and the case was purged in 2012.
      26             4.        On December 20, 2004, I was arrested outside a Fry’s electronics store in San
      27    Diego on suspicion of shoplifting. I was not shoplifting, and do not know why I was arrested. I
      28
            Declaration of James Porath                          1                  Case No. 3:18-cv-03091-WHA
DocuSign Envelope ID: 1C702F94-F34D-485A-9FFF-F8F0C99DD01C




        1   do not know if any charges were ever even filed, as I was released three days later and nothing
        2   ever came of the incident. I understand that my attorneys have researched this incident and
        3   believe that if there ever were any charges, they have now been expunged.
        4            5.      On September 1, 2009, I pleaded guilty to two misdemeanors in Riverside
        5   County: (i) Harassing by Telephone, and (ii) Contempt of Court. As with the San Bernardino
        6   County incidents disclosed in Dkt. 61-2, these charges relate to a dispute with another man
        7   regarding his interactions with my (now) ex-wife. As I testified during my deposition, I barely
        8   remember this incident, as it bleeds together with approximately three years of other incidents
        9   relating to the breakdown of my marriage (which was a dark period in my life).
      10             6.      Between Dkt. 61-2 and this filing, my criminal record has been fully disclosed.
      11
      12             I declare under penalty of perjury that the foregoing is true and correct.
                            10/10/2019
      13    Executed on ________________ at Twentynine Palms, California.
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
            Declaration of James Porath                        2                  Case No. 3:18-cv-03091-WHA
